11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Kenneth Dwayne Ghant,                          * From the 104th District Court
                                                 of Taylor County,
                                                 Trial Court No. 18169B.

Vs. No. 11-14-00021-CR                         * December 31, 2015

The State of Texas,                            * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.